— Proceeding pursuant to CPLR article 78 to review a determination of Bernard M. Weinstein, Commissioner of Hospitals of the County of Westchester, dated February 1, 1990, which, after a hearing, dismissed the petitioner from her position as a Special Attendant III.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
In order to annul an administrative determination made after a hearing, a court must conclude that the record lacks substantial evidence to support the determination (see, Matter of Lahey v Kelly, 71 NY2d 135, 140; Matter of County of Suffolk v Newman, 173 AD2d 618). We find the petitioner’s contention that the Commissioner’s determination was not *889supported by substantial evidence to be without merit. The testimony of the abused patient established the facts necessary to sustain the charge of misconduct and/or incompetence against the petitioner. The Hearing Officer, before whom the witnesses appeared, decided to credit the testimony of the patient and reject that of the petitioner. In such a case, a reviewing court may not weigh the evidence or reject the choice made by the Hearing Officer where there is conflicting evidence and room for choice exists (see, Matter of Jeremias v Sander, 177 AD2d 488).
The penalty of dismissal was not so disproportionate to the offense committed "as to be shocking to one’s sense of fairness” (Matter of Pell v Board of Educ., 34 NY2d 222, 233). Harwood, J. P., Eiber, Ritter and Copertino, JJ., concur.